Order, entered on July 24, 1963, denying the motion of the third parties made pursuant to section 924 of the Civil Practice Act to release their bank accounts from attachment, unanimously reversed, on the law, without costs, and the motion granted to the extent of releasing the said bank accounts from attachment. Section 924 of *802the Civil Practice Act mandates that 'the bank accounts here in issue be released unless the plaintiff: show facts sufficient to warrant a hearing to try title to such accounts. Even assuming the defendant to be the sole stockholder and in exclusive control of the corporations, those facts, without more, do not justify our piercing the corporate veil and treating the corporations as the alter ego of the defendant (City Bcmk Farmers Trust Co. v. Macfadden, 13 A D 2d 395, 402, affd. 12 N Y 2d 1035). While we may ignore the corporate structure where it is used for a fraudulent purpose or to achieve a fraudulent result (Bwrtle v. Some Owners Cooperative, 309 N. Y. 103, 106; City Bank Farmers Trust Co. v. Macfadden, supra), no facts are shown to support the conclusion that such a dishonest purpose or use has been made of these corporations. Concur — - Botein, P, J., Breitel, Rabin, Eager and Steuer, JJ.